October 14, 2005


Mr. Brandon David Mosley
Preston & Cowan, LLP
909 Fannin,  Suite 1400
Houston, TX 77010

Mr. Bernard Klimist
Law Office of Bernard T. Klimist
P. O. Box 2143
Victoria, TX 77902-2143
Honorable Daniel R. Sklar
Judge, 329th District Court
309 E. Milam
Wharton, TX 77488

RE:   Case Number:  04-0176
      Court of Appeals Number:  13-03-00734-CV
      Trial Court Number:  37,936-S

Style:      IN RE  LIVING CENTERS OF TEXAS, INC., D/B/A WHARTON MANOR

Dear Counsel:

      Today the Supreme Court of Texas conditionally  granted  the  petition
for writ  of  mandamus  and  issued  the  enclosed  opinion  in  the  above-
referenced cause.  The stay  order  issued  February  27,  2004  is  lifted.
(Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Denice K.      |
|   |Malota             |
|   |Ms. Cathy Wilborn  |
|   |Ms. Joanne         |
|   |Summerhays         |
|   |Mr. Kevin H. Dubose|